Exhibit 10.2
[pharmacyclicslrg_logo.jpg]
 
November 8, 2011
 
VIA ELECTRONIC AND OVERNIGHT MAIL
 
Gwendolyn Fyfe, M.D.
 
 
 
 
Re:
Continuation of Consulting Services Agreement

 
Dear Gwen:
 
This letter (“Amendment”), when countersigned by you, shall memorialize the
terms of your continued consulting arrangement with Pharmacyclics, Inc.
(“Pharmacyclics” or the “Company”).   As I outlined in my September 22, 2011
email (“September Email”), and as you and Bob Duggan recently discussed, rather
than terminate your existing Consulting Services Agreement pursuant to our
earlier discussions, we have agreed that you will continue to act as a
consultant for the Company.  The following sets forth the terms and conditions
of your continued provision of consulting services:
 
1.  Sections Incorporated By Reference.  Sections 1, 5, 6, 7, 8, 9, 10, 11, 12,
13, 14, 16, 18, 19 and 20 of the Consulting Services Agreement (“Original
Consulting Services Agreement”) dated as of May 10, 2010 between you and
Pharmacyclics, shall be incorporated by reference to this amendment letter.  All
other sections shall no longer apply, and shall be replaced by the terms set
forth herein.  In the event of a conflict between the Original Consulting
Services Agreement and this Amendment, this Amendment shall govern and control.
 
2.  Term.  Effective September 1, 2011, and for a period of two years until
September 30, 2013 (the “Term”), you shall provide consulting services to the
Company.
 
3.  Fee.         (a) You will receive a payment under the Original Consulting
Services Agreement in the amount of $25,000 for September 2011, as well as an
additional payment of $25,000.  No further amounts shall be due to you under the
Original Consulting Services Agreement.
 
                  (b) The Company shall make a lump sum payment to you of
$100.00 upon your execution of this Amendment, in consideration for one hour of
consulting services per month during the Term.  To the extent that the Company
requires you to provide more than one hour of services per month, the Company
shall pay you $450 per hour for all additional hours work.  You shall submit a
monthly invoice to the Company not later than the tenth (10th) day of each
month.  Provided such invoice is submitted, the Company shall pay you no later
than the last day of the month in which such invoice is submitted.
 
 
 

--------------------------------------------------------------------------------

 
November 8, 2011
Page 2
 
4.  Continuation of Options.  In connection with the Original Consulting
Services Agreement, you received the options listed on Schedule A hereto (the
“Consulting Options”), in connection with your initial appointment to the Board
of Directors of the Company, you received the options listed on Schedule B-1
hereto (the “Initial Board Options”) and in connection with your continued
service on the Board of Directors of the Board of Directors, you received the
options listed on Schedule B-2 hereto and shall receive options in accordance
with the Company’s policy on Board compensation for the Company’s next Board
meeting to be held during the fourth calendar quarter of 2011 (solely to the
extent held prior to the next Annual Meeting of Stockholders), whether or not
you attend such meeting (collectively, the “Quarterly Board Options”).  In
consideration for entering into this Agreement, you hereby agree with the
Company as follows:
 
(a)  The Consulting Options originally vested in forty-eight (48) equal monthly
installments.  The Consulting Options shall continue to vest through November
30, 2011 and all Consulting Options not then vested shall be terminated and no
further force and effect and shall be forfeited back to the Company and you
shall have no further rights in or to such unvested Consulting Options or the
shares of common stock thereunder, as set forth on Schedule A.  In accordance
with Sections 12.3 and 14.2 of the Company’s 2004 Equity Incentive Award Plan,
as amended through the date hereof (the “2004 Plan”), and notwithstanding any
provisions contained in the option agreements with respect to the Consulting
Options or any other provision in the 2004 Plan, all Consulting Options not
terminated as provided above in this paragraph 4(a) shall remain exercisable up
to the second anniversary of this Amendment, or if this Amendment is terminated
prior to the end of its Term, then such Consulting Options not terminated as
provided above in this paragraph 4(a) shall remain exercisable for three months
following the date of the termination, but in no event following the second
anniversary of the Amendment, and in either case following such date all such
unexercised Consulting Options shall be terminated and no further force and
effect shall be forfeited back to the Company and you shall have no further
rights in or to such unexercised Consulting Options or the shares of common
stock thereunder.
 
(b)  The Initial Board Options originally vested in five equal annual
installments.  The Initial Board Options shall continue to vest up to the
Company’s next Annual Meeting of Stockholders and all Initial Board Options not
then vested shall be terminated and no further force and effect and shall be
forfeited back to the Company and you shall have no further rights in or to such
unvested Initial Board Options or the shares of common stock thereunder, as set
forth on Schedule B-1.  In accordance with Sections 12.3 and 14.2 of the 2004
Plan and notwithstanding any provisions contained in the option agreements with
respect to the Initial Board Options or any other provision in the 2004 Plan,
all Initial Board Options not terminated as provided above in this paragraph
4(b) shall remain exercisable up to the third anniversary of the Company’s next
Annual Meeting of Stockholders and following such date all such unexercised
Initial Board Options shall be terminated and no further force and effect and
shall be forfeited back to the Company and you shall have no further rights in
or to such unexercised Initial Board Options or the shares of common stock
thereunder.
 
 
 

--------------------------------------------------------------------------------

 
November 8, 2011
Page 3
 
(c)  All Quarterly Board Options vest upon grant.  In accordance with Sections
12.3 and 14.2 of the 2004 Plan and notwithstanding any provisions contained in
the option agreements with respect to the Quarterly Board Options or any other
provision in the 2004 Plan, all Quarterly Board Options shall remain exercisable
up to the third anniversary of the Company’s next Annual Meeting of Stockholders
and following such date all such unexercised Quarterly Board Options shall be
terminated and no further force and effect and shall be forfeited back to the
Company and you shall have no further rights in or to such unexercised Quarterly
Board Options or the shares of common stock thereunder.
 
You also hereby agree not to exercise and/or sell any shares of common stock of
the Company underlying any outstanding options or any other shares of common
stock of the Company owned by you for a period beginning on the date hereof and
continuing for six months following the date on which you cease to be a
director.
 
5.  Mutual Non-Disparagement.
 
(a)  You agree that, during the period beginning on the date hereof and
terminating on the third anniversary of the Company’s next Annual Meeting of
Stockholders neither you nor any of your affiliates or associates will, and you
will cause each of your affiliates and associates not to, directly or
indirectly, in any capacity or manner, make, express, transmit speak, write,
verbalize or otherwise communicate in any way (or cause, further, assist,
solicit, encourage, support or participate in any of the foregoing), any remark,
comment, message, information, declaration, communication or other statement of
any kind, whether verbal, in writing, electronically transferred or otherwise,
that might reasonably be construed to be derogatory or critical of, or negative
toward, the Company or any of its directors, officers, affiliates, subsidiaries,
employees, agents or representatives (collectively, the “Company
Representatives”), or to malign, harm, disparage, defame or damage the
reputation or good name of the Company, its business or any of the Company
Representatives.
 
(b)  The Company hereby agrees that, during the period beginning on the date
hereof and terminating on the third anniversary of the Company’s next Annual
Meeting of Stockholders, neither it nor any of its affiliates will, and it will
cause each of its affiliates not to, directly or indirectly, in any capacity or
manner, make, express, transmit, speak, write, verbalize or otherwise
communicate in any way (or cause, further, assist, solicit, encourage, support
or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be derogatory or critical of, or negative toward, you
or your agents or representatives (collectively, your “Representatives”), or to
malign, harm, disparage, defame or damage the reputation or good name of you or
your Representatives.
 
(c)  Notwithstanding the foregoing, nothing in this Section 5 or elsewhere in
this Agreement shall prohibit either you or the Company from making any
statement or disclosure required under the federal securities laws or other
applicable laws.
 
 
 

--------------------------------------------------------------------------------

 
November 8, 2011
Page 4
 
6.  Termination.  This Amendment may be terminated by you during the Term upon
thirty (30) days prior written notice.  The Company may terminate this Amendment
during the Term provided all of the following have occurred: (a) the Company
determines you are in breach of any of the material terms of this Amendment, (b)
the Company provides with written notice and thirty (30) days to cure such
breach, if such breach is curable, and (c) you fail to cure such breach within
the thirty (30) day cure period; provided, however, that if such breach shall
require more than thirty (30) days to cure, you shall have reasonable additional
time so long as you have commenced and are diligently pursuing a cure.
 
Sincerely,
 
Pharmacyclics, Inc.
     
By:
/s/ Ramses Erdtmann
   
Name:
Ramses Erdtmann
   
Title:
VP Finance
 



 
Agreed to, accepted and understood,
 


 
/s/ Gwendolyn Fyfe, M.D.
Gwendolyn Fyfe, M.D.

 
 
 

--------------------------------------------------------------------------------

 
November 8, 2011
Page 5
 
SCHEDULE A
ORIGINAL CONSULTING SERVICES AGREEMENT OPTIONS




Date of Grant
Shares Underlying Options
Options Vested Through the Date of this Agreement
Additional Options Vested Through November 30, 2011
Options Which Terminate Pursuant to this Agreement
May 10, 2010
210,000
74,375
4,375
131,250
May 19, 2010
90,000
31,875
1,875
56,250
October 14, 2010
30,000
7,500
625
21,875

 
 
 

--------------------------------------------------------------------------------

 
November 8, 2011
Page 6
 
SCHEDULE B-1
INITIAL BOARD OPTIONS




Date of Grant
Shares Underlying Options
Options Vested Through the Date of this Agreement
Additional Options Vested Through Company’s next
Annual Meeting of Shareholders
Options Which Terminate Pursuant to this Agreement
December 9, 2010
10,000
0
2,000
8,000
December 13, 2010
20,000
0
4,000
16,000







SCHEDULE B-2
QUARTERLY BOARD OPTIONS




Date of Grant
Shares Underlying Options
Options Vested Through the Date of this Agreement
Additional Options Vested Through Company’s next Annual Meeting of Shareholders
Options Which Terminate Pursuant to this Agreement
April 1, 2011
3,743
3,743
0
0
July 1, 2011
2,126
2,126
0
0
October 3, 2011
2,652
2,652
0
0




